Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment dated 05 July 2022 has been entered into the record.
Election/Restrictions
Newly submitted claims 10-13 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The patentably distinct invention require different fields of search, such as searching different class-subclass combinations, searching different electronic resources and employing different search strategies and search queries, and the prior art applicable to the remaining claimed inventions likely are not applicable to the device recited in claims 10-13.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-16 are currently pending in the present application.
Claim 1 is currently amended; claims 2-6 are original; claims 7-9 and 14-16 are new; and claims 10-13 are withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 May 2022 was considered by the examiner.
Response to Arguments
Regarding independent claim 1 as currently amended, applicant argues that none of the prior art references of record discloses the newly added claim limitation that each linear metal pattern includes a lower surface contacting a surface of the buffer member located between a pair of the protrusions and an opposing upper surface, and a distance between a first edge of the lower surface and a second other opposing edge of the lower surface is larger than a distance between a first edge of the upper surface and a second other opposing edge of the upper surface. This argument is not persuasive. As fully set forth in the new rejections below, prior art reference of record Kaida does in fact disclose the newly added claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaida (US 8,730,575), of record, in view of Ha (US 2008/0258614), of record.
Re: claim 1, Kaida discloses a polarizer 12, 14, 20 including a plurality of linear metal patterns 20 (Fig. 1), and a buffer member 12, 14 formed of polymer (col. 8, lines 49-54), having a plurality of protrusions 12, wherein a portion of each protrusion is inserted into a respective linear metal pattern 20 (Fig. 1), and wherein each protrusion has a tapered shape (Fig. 1), wherein each linear metal pattern includes a lower surface (see “Lower Surface” in annotated enlargement below of Figure 1 of Kaida) contacting

Kaida (US 8,730,575) Figure 1

    PNG
    media_image1.png
    917
    685
    media_image1.png
    Greyscale


a surface of the buffer member located between a pair of the protrusions (Fig. 1) and an opposing upper surface (see “Opposing Upper Surface” in annotated Figure 1 above), and a distance between a first edge (see “First Edge of the Lower Surface” in annotated Figure 1) of the lower surface and a second other opposing edge (see “Second Other Opposing Edge of the Lower Surface” in annotated Figure 1) of the lower surface is larger than a distance between a first edge (see “First Edge of the Opposing Upper Surface” in annotated Figure 1) of the upper surface and a second other opposing edge of the upper surface (see “Second Other Opposing Edge of the Upper Surface” in annotated Figure 1).
Kaida does not explicitly disclose that the polarizer is disposed over a base substrate; a thin film transistor disposed over the base substrate; and a pixel electrode electrically connected to the thin film transistor.
Ha discloses that the polarizer 22, 12 is disposed over a base substrate 20 (Figs. 36, 37); a thin film transistor TFT disposed over the base substrate (Fig. 36); and a pixel electrode 31 electrically connected to the thin film transistor (Fig. 36).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the polarizer be disposed over a base substrate; a thin film transistor disposed over the base substrate; and a pixel electrode electrically connected to the thin film transistor, as disclosed by Ha, in the device disclosed by Kaida for the purposes of improving the contrast and of displaying images through pixels that are selectively turned on and off by a signal being applied to the TFT by the pixel electrode.
Re: claim 2, Kaida and Ha disclose the limitations of claim 1, and Kaida further discloses that the linear metal pattern 20 includes at least one of aluminum, gold, silver, copper, chromium, iron, nickel, titanium, molybdenum, tungsten and an alloy thereof (col. 6, lines 10-14).
Re: claim 3, Kaida and Ha disclose the limitations of claim 1, and Kaida further discloses that the buffer member 12, 14 includes at least one of polymethylmethacrylate, polydimethyl siloxane, polycarbonate, polyethylene terephthalate, polystyrene, polyethylene, polypropylene, polyvinylalcohol and a copolymer thereof (col. 8, lines 49-54).
Re: claim 4, Kaida and Ha disclose the limitations of claim 1, and Ha further discloses that the polarizer 22 is disposed over the thin film transistor TFT and the pixel electrode 31 (Fig. 36).
Re: claim 8, Kaida and Ha disclose the limitations of claim 1, and Kaida further discloses that a first side surface of each linear metal pattern 20 is disposed at an angle less than 90 degrees with respect to the base substrate (Fig. 1, where figures may be relied upon for what they would reasonably teach one of ordinary skill in the art MPEP § 2125).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaida in view of Ha and Chan (US 2015/0241613), of record.
Re: claim 6, Kaida and Ha disclose the limitations of claim 1; however, neither reference explicitly discloses that the plurality of protrusions each have a first thickness , and wherein a second thickness between an upper surface of each metal line and an upper surface of a corresponding one of the protrusions is greater than the first thickness.
Chan discloses that the plurality of protrusions 104 each have a first thickness (Fig. 1A), and wherein a second thickness between an upper surface of each metal line 118 (para. 33 discloses metal) and an upper surface 103 of a corresponding one of the protrusions is greater than the first thickness (Fig. 1A, where figures may be relied upon for what they would reasonably teach one of ordinary skill in the art MPEP § 2125).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the plurality of protrusions each have a first thickness, and wherein a second thickness between an upper surface of each metal line and an upper surface of a corresponding one of the protrusions is greater than the first thickness, as disclosed by Chan, in the device disclosed by Kaida and Ha for the purpose of reducing color distortion in transmitted images (see Chan paras. 4-5).
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaida in view of Ha and Takahashi (US 2008/0129931).
Re: claim 7, Kaida and Ha disclose the limitations of claim 1; however, neither reference explicitly discloses that each of the linear metal patterns are spaced apart from one another and completely surround a corresponding one of the protrusions.
Takahashi discloses that each of the linear metal patterns 2 are spaced apart from one another and completely surround a corresponding one of the protrusions 1 (Figs. 4b, 4d).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have each of the linear metal patterns be spaced apart from one another and completely surround a corresponding one of the protrusions, as disclosed by Takahashi, in the device disclosed by Kaida and Ha for the purpose of improving transmittance and degree of polarization of images to be displayed (see para. 62 of Takahashi).
Re: claim 9, Kaida and Ha disclose the limitations of claim 8; however, neither reference explicitly discloses that a second side surface of each linear metal pattern adjacent the first side surface is disposed perpendicular to the upper surface of the corresponding linear metal pattern.
Takahashi discloses that a second side surface of each linear metal pattern adjacent the first side surface is disposed perpendicular to the upper surface of the corresponding linear metal pattern (Figs. 2e & 4b, where the metal 2 in Fig. 4b is disposed on the protrusions 1 of Fig. 2e).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a second side surface of each linear metal pattern adjacent the first side surface be disposed perpendicular to the upper surface of the corresponding linear metal pattern, as disclosed by Takahashi, in the device disclosed by Kaida and Ha for the purposes of reducing cracks in the metal layer and obtaining a specific orientation of the metal particles comprising the wire grid.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871